Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20      PageID.2093    Page 1 of 24




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 TERESA HARWOOD,
                                                   Case No. 18-cv-12567
                    Plaintiff,
 v.                                                Paul D. Borman
                                                   United States District Judge
 NORTH AMERICAN BANCARD LLC,
 and MARC GARDNER,                                 Elizabeth A. Stafford
                                                   United States Magistrate Judge
                Defendants.
 ___________________________________/

      OPINION & ORDER GRANTING, IN PART, AND DENYING, IN PART
           DEFENDANTS’ MOTIONS IN LIMINE (ECF NOS. 46 & 47)
                                     INTRODUCTION

       Now before the Court, in this employment discrimination case, are

 Defendants North American Bancard LLC (NAB) and Marc Gardner’s two

 Motions in Limine (ECF Nos. 46 & 47.) They seek to prevent Plaintiff Teresa

 Harwood from “arguing or introducing evidence for the purpose of trying to show

 that she was terminated, or otherwise subject to a materially adverse action,

 because she [is] a woman,” (ECF No. 46, PgID 1900), to prevent Harwood from

 arguing that Gardner is sexist and that he acted in conformity with that trait at

 relevant times in Harwood’s tenure at NAB, (ECF No. 47, PgID 1911–13), and to

 exclude several specific pieces of evidence that support the allegedly

 impermissible propensity inference regarding Gardner’s character as sexist, (id. at

 PgID 1913–23).
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20       PageID.2094    Page 2 of 24




       As explained below the Court is not inclined to issue a blanket ban on the

 broad categories of evidence that Defendants seek to exclude, so the Court denies,

 in part, each Motion. However, Defendants do raise legitimate concerns in each

 Motion in Limine, so the Court also grants each Motion, in part.

                                  STANDARD OF REVIEW

       The decision to grant or deny a motion in limine is within the sound

 discretion of the trial court. Branham v. Thomas M. Cooley Law Sch., 689 F.3d

 558, 562 (6th Cir. 2012). “A motion in limine is any motion, whether made before

 or during trial, to exclude anticipated prejudicial evidence before the evidence is

 actually offered.” Louzon v. Ford Motor Co., 718 F.3d 556, 560 (6th Cir. 2013)

 (internal quotation marks omitted). A motion in limine is “generally used to ensure

 evenhanded and expeditious management of trials by eliminating evidence that is

 clearly inadmissible for any purpose,” and should, therefore, be used only to

 eliminate evidence that is “clearly inadmissible on all potential grounds.” Indiana

 Ins. Co. v. Gen. Elec. Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio 2004) (citing

 Jonasson v. Lutheran Child and Family Serv., 115 F.3d 436, 440 (7th Cir. 1997)

 and Luce v. United States, 469 U.S. 38, 41 n. 4 (1984)). If the trial court cannot

 determine whether the evidence is clearly inadmissible without the context of trial,


                                             2
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20       PageID.2095     Page 3 of 24




 it should defer the evidentiary ruling until trial. Id. “[I]n limine rulings are not

 binding on the trial judge, and the judge may always change his mind during the

 course of a trial.” Ohler v. United States, 529 U.S. 753, 758 n.3 (2000) (citing

 Luce, 469 U.S. at 41–42 (1984)).

        “Motions in limine typically involve matters which ought to be excluded

 from the jury’s consideration due to some possibility of prejudice or as a result of

 previous rulings by the Court.” Provident Life & Acc. Ins. Co. v. Adie, 176 F.R.D.

 246, 250 (E.D. Mich. 1997). They are “designed to narrow the evidentiary issues

 for trial and to eliminate unnecessary trial interruptions.” Louzon, 718 F.3d at 561.

 Accordingly, they should not be used to resolve disputed factual matters, Provident

 Life, 176 F.R.D. at 250, nor should they be used to “litigate matters that have been

 or should have been resolved” using a motion for summary judgment. Louzon, 718

 F.3d at 561. Finally, “even in cases of shaky evidence, vigorous cross-examination,

 presentation of contrary evidence, and careful instruction on the burden of proof

 are the traditional and appropriate means of attacking such evidence, not

 exclusion.” Robinson v. Runyon, 149 F.3d 507, 515 (6th Cir. 1998).




                                              3
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20       PageID.2096     Page 4 of 24




                                         ANALYSIS

       Under the Federal Rules of Evidence, evidence is admissible so long as it is

 relevant and not barred by a specific rule or statute. Fed. R. Evid. 402. “Evidence

 is relevant if: (a) it has any tendency to make a fact more or less probable than it

 would be without the evidence; and (b) the fact is of consequence in determining

 the action.” Fed. R. Evid. 401.

       Rule 403, upon which Defendants rely for the majority of their objections,

 allows a court to “exclude relevant evidence if its probative value is substantially

 outweighed by a danger of one or more of the following: unfair prejudice,

 confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

 presenting cumulative evidence.” Fed. R. Evid. 403. When analyzing arguments

 under Rule 403, courts must remember that “[a]ll evidence presented by a party

 opponent, is prejudicial to the other side, to a greater or lesser degree,” so “[t]he

 relevant question is whether its probative value is substantially outweighed by its

 danger of unfair prejudice.” Doe v. Claiborne Cty., Tenn., 103 F.3d 495, 515–16

 (6th Cir. 1996) (emphasis added). “Unfair prejudice ‘does not mean the damage to

 a defendant’s case that results from the legitimate probative force of the

 evidence.’” United States v. Bonds, 12 F.3d 540, 567 (6th Cir.1993) (quoting


                                              4
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20      PageID.2097    Page 5 of 24




 United States v. Schrock, 855 F.2d 327, 333 (6th Cir.1988). Instead, prejudice is

 “unfair” when the evidence “suggest[s] a decision on an impermissible basis.” Id.

       Each of Defendants’ arguments is analyzed separately below.

             Evidence that Harwood was Discriminated Against Based on Her
             Sex (ECF No. 46)

       There is very little dispute over Defendants’ first Motion in Limine.

 Defendants, citing the Court’s dismissal of Harwood’s sex discrimination claims,

 contend that Harwood should be barred, under Rule 403, from arguing, or

 introducing evidence supporting, her dismissed claim that she suffered a materially

 adverse employment action because of her sex. (ECF No. 46, PgID 1903.) In

 response, Harwood “admits that the Court dismissed [her] gender discrimination

 claim” and acknowledges that she “will not argue that her termination was due to

 her gender or seek damages for such a claim” but, she argues that evidence of

 gender discrimination is nevertheless relevant because it shows that her complaint

 of gender discrimination, which underlies her retaliation claim, was made in good

 faith. (ECF No. 49, PgID 1933–34.) Harwood further states that her evidence of

 gender discrimination is also relevant to her hostile environment claim. (Id. at

 PgID 1937–38.)



                                             5
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20     PageID.2098    Page 6 of 24




       Defendants, in their Reply, agree that “Harwood can discuss the alleged

 gender discrimination underlying her protected activity” and also agree that “she

 can try to establish her harassment claim with admissible evidence showing

 harassment because of sex.” (ECF No. 52, PgID 2078–79 (emphasis in original).)

 Defendants, do however, argue that some of the evidence that Plaintiff intends to

 offer on her retaliation and hostile environment claims is unfairly prejudicial

 because it creates a risk that the jury would deliver a verdict against them for

 misconduct outside of the scope of Harwood’s claims. (Id. at PgID 2079.)

       The Court agrees with both parties regarding the substantial part of

 Defendants’ first Motion in Limine (ECF No. 46)—Plaintiff Harwood may not

 argue that her termination, or any other materially adverse employment action, was

 the result of her gender, and she may not offer evidence in support of that

 argument.

       The Court, however, denies the first Motion in Limine to the extent that it

 attempts to exclude evidence of gender-based differential treatment offered in

 support of Harwood’s Title VII hostile environment claim against NAB and her

 retaliation claims against Gardner under both ELCRA and Title VII. This evidence

 is relevant in two respects.


                                            6
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20     PageID.2099    Page 7 of 24




       First, Harwood must show, for her retaliation claims, that she had a good

 faith belief that the practice she was opposing was unlawful. Booker v. Brown &

 Williamson Tobacco Co., 879 F.2d 1304, 1312–13 (6th Cir. 1989). This

 requirement makes Harwood’s testimony regarding her exclusion from business

 meetings and Gardner’s habit of asking her male colleagues about issues in

 Harwood’s purview relevant—this testimony helps show that, in the November

 27th confrontation with Gardner, Harwood opposed a practice that she genuinely

 believed was sex-based discrimination.

       Second, this same category of evidence—evidence that Gardner treated

 Harwood differently than her male colleagues in the C-Suite—is a significant part

 of Harwood’s hostile environment claim. The Court already found that a jury could

 believe that Gardner’s treatment of Harwood “was based, at least in part, on the

 fact that she is a woman,” (ECF No. 40, O&O, PgID 1826), so there is no need to

 implement the procedure urged by Defendants and require Plaintiff to proffer

 evidence “from which a reasonable fact finder could infer that the conduct was

 motivated by anti-female animus” outside the presence of the jury before admitting

 evidence of the conduct itself. (ECF No. 52, Reply, PgID 2079–80 (citing Marotta




                                            7
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20          PageID.2100    Page 8 of 24




 v. Ford Motor Co., No. 14-cv-11149, 2016 WL 3197425, at *6 (E.D. Mich. June 9,

 2016).)

       Finally, the probative value of this evidence is not substantially outweighed

 by the risk of unfair prejudice. On the one hand, the probative value of evidence

 relating to Gardner’s treatment of Harwood, especially in relation to Harwood’s

 hostile environment claim, is quite significant. In fact, a key factual dispute that the

 jury must resolve is whether Gardner’s conduct toward Harwood was motivated by

 a personal conflict or by anti-woman animus, so, in order for Harwood to have a

 full opportunity to present her case, she must be able to present evidence of

 Gardner’s conduct. On the other hand, the danger of unfair prejudice or jury

 confusion is minimal. Gardner’s alleged conduct—excluding Harwood from

 meetings and business decisions and going around her for answers—is not likely to

 evoke the type of emotional response in jurors that would cause them to find him

 liable for conduct outside of Harwood’s claims. Accordingly, Defendant’s first

 Motion in Limine (ECF No. 46) is denied insofar as it seeks to exclude evidence of

 Gardner’s differential treatment of Harwood, but granted to the extent that it seeks

 to prevent Harwood from arguing that she suffered a materially adverse

 employment action because she is a woman.


                                               8
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20        PageID.2101    Page 9 of 24




              Specific Evidence of Hostile Environment Sexual Harassment
              (ECF No. 47)

       In their second Motion in Limine, Defendants contend that several specific

 pieces of evidence that Harwood may offer to support her Title VII hostile

 environment claim are inadmissible under Rule 403, as well as under the rules that

 exclude hearsay and speculation by witnesses. (ECF No. 47, PgID 1913–23.)

 Defendants also argue that Harwood should be forbidden, under Rule 404, from

 arguing or insinuating that Gardner is sexist and that his conduct toward Harwood

 was in accordance with that character trait. (Id. at PgID 1911–13.) As detailed

 below, the Court grants Defendants’ Motion, in part, and denies it, in part.

            1. Propensity Argument

       Under Rule 404(a), “[e]vidence of a person’s character or character trait is

 not admissible to prove that on a particular occasion the person acted in accordance

 with the character or trait.” Fed. R. Evid. 404(a)(1). Further, under Rule 404(b),

 evidence of acts other than the acts at issue is not admissible “to prove a person’s

 character in order to show that on a particular occasion the person acted in

 accordance with the character.” Fed. R. Evid. 404(b)(1). These rules, which

 prevent “generalizing a defendant’s earlier bad act into bad character and taking

 that as raising the odds that he did the later bad act now charged,” mitigate the risk
                                              9
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20     PageID.2102    Page 10 of 24




 that a jury will punish a defendant for acts other than the ones at issue, or for

 having a bad character. Old Chief v. United States, 519 U.S. 172, 180–81 (1997).

       Here, Defendants’ argument under Rule 404 is narrow—they want to bar

 Harwood from explicitly or implicitly arguing that Gardner has the bad character

 trait of being sexist, and because Gardner is sexist, he was being sexist when he

 excluded Harwood from meetings and asked her male colleagues and subordinates

 about issues under her purview. (ECF No. 47, PgID 1911–13.) They do not argue,

 under Rule 404, at least, that Harwood cannot introduce evidence of specific

 sexual incidents to prove a hostile environment. (ECF No. 53, PgID 2084.)

 Harwood, in her response, indicated that she would introduce evidence of specific

 acts “to demonstrate the existence of a hostile work environment, irrespective of

 Gardner’s character.” (ECF No. 50, PgID 1995.) Harwood also argues that a

 “general atmosphere of sexism” is probative for a hostile environment claim. (Id.

 at PgID 1993–94 (citing Wanchik v. Great Lakes Health Plan. Inc., 6 F. App’x 252

 (6th Cir. 2001).)

       Plaintiff Harwood is correct that specific evidence showing that a general

 atmosphere of sexism exists in a workplace is relevant and probative for a sexual

 harassment hostile environment claim, and that evidence should not be considered


                                            10
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20       PageID.2103    Page 11 of 24




 other acts evidence under Rule 404. See Marotta, No. 14-cv-11149, 2016 WL

 3197425, at *6 (finding that allegedly sex-based comment, in combination with

 other alleged sexually harassing conduct, was not an “other act” within the scope

 of Rule 404). That does not mean, however, that Harwood is permitted to make the

 explicit propensity argument that Gardner’s conduct, such as excluding her from

 business meetings, was based on sex because Gardner was acting in accordance

 with his character as a sexist. That explicit argument is barred by Rule 404. Cf. Old

 Chief, 519 U.S. at 180–81.

       The implicit version of the propensity argument, which Defendants also seek

 to ban, is harder to ban entirely. A required element of a hostile environment claim

 is that the harassing conduct was based on sex. Gallagher v. C.H. Robinson

 Worldwide, Inc., 567 F.3d 263, 270 (6th Cir. 2009). One method of proving that

 conduct was based on sex is to show that it “reflects an ‘anti-female animus.’”

 Wanchik, 6 F. App’x at 263. In making this determination, fact-finders can and

 should consider all of the conduct in the aggregate. See Daniels v. Pike Cty.

 Comm’rs, 706 F. App’x 281, 288 (6th Cir. 2017) (considering all harassing

 behavior in aggregate to find that it raised “at least the specter of anti-female

 animus”). Therefore, although Harwood should attempt prove that Gardner’s


                                             11
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20        PageID.2104    Page 12 of 24




 exclusionary conduct was based on sex using evidence that he treated her

 differently than her male C-Suite colleagues, not by arguing that it was behavior in

 keeping with his sexist character, the Court cannot prevent Harwood from arguing

 that the totality of Gardner’s behavior reflects an anti-female animus.

               2. 2014 Holiday Party Photo

       The first specific piece of evidence that Defendants seek to exclude is a

 photo of Gardner with two unidentified women, taken at the 2014 NAB holiday

 party. (ECF No. 47, PgID 1914–15.) They argue that the photo is inadmissible

 because Harwood’s interpretation of it is speculative, and that its probative value is

 substantially outweighed by a danger of unfair prejudice. (Id.) Neither argument is

 persuasive.

       First, Defendants argue that Harwood may not testify as to the meaning of

 the photo because she was not there when it was taken. (Id. at PgID 1914.) They

 analogize Harwood’s interpretation of the photo to a witness’s testimony

 interpreting a letter that he had neither written nor received in Smith v. United

 States, No. 3:95cv445, 2012 WL 1453570, at *27 (S.D. Ohio 2012), and argue that

 any interpretation of the photo that Harwood may offer would be too speculative to

 go before a jury. (Id.) Defendants’ analogy to Smith is misplaced. Here, there is no


                                              12
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20       PageID.2105    Page 13 of 24




 dispute that Harwood was not present when the photo was taken, and so lacks

 personal knowledge of what Gardner and the two women in the photo intended to

 depict. There is no dispute, however, that Harwood viewed the photo when it was

 uploaded onto NAB’s intranet and found it inappropriate. Under Rule 701,

 Harwood may testify to her opinion about what the photo depicts and why she

 found it inappropriate so long as it is “rationally based on [her] perception” of the

 photo at the time she saw it on NAB’s intranet. Fed. R. Evid. 701.

       Second, the photo is sufficiently probative to outweigh any danger of unfair

 prejudice against Gardner. In cases involving claims of hostile environment

 harassment, any incident of inappropriate sexual behavior directed toward women

 within the workplace is probative, so long as the plaintiff was aware of it, because

 each incident contributes to the plaintiff’s “perception of a hostile work

 environment.” Wanchik, 6 F.App’x at 262. This is the case because the test of a

 hostile work environment is a totality-of-the-circumstances test that, “of necessity,

 includes all incidents of alleged harassment.” Williams v. General Motors Corp.,

 187 F.3d 553, 562 (6th Cir. 1999). In this context, removing even one incident of

 inappropriate behavior deprives the plaintiff of the full opportunity to present her

 case to the jury and could be an abuse of discretion. Runyon, 149 F.3d at 515.


                                             13
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20     PageID.2106    Page 14 of 24




       Defendants argue that the fact that the photo was taken at the NAB holiday

 party rather than during work hours, and the fact that the two women in the photo

 were not NAB employees, reduces the probative value of the photo. (ECF No. 47,

 PgID 1915.) Defendants, do not, however, cite any law indicating that employer-

 sponsored holiday parties are not part of the work environment, nor is the Court

 aware of any such case. But see Shiner v. State Univ. of New York, No. 11-cv-

 01024, 2012 WL 5398658, at *3 (W.D. N.Y. 2012) (finding that allegations of

 harassment at “an employer-funded party” were sufficient to state a claim for

 hostile work environment harassment). Further, Harwood saw the photo after it

 was uploaded onto NAB’s intranet, which is certainly part of the NAB work

 environment.

       Thus, the photo has more than minimal probative value, which is not

 substantially outweighed by the risk that Harwood will use it to portray Gardner as

 a sexist and then make an impermissible propensity argument. This is especially so

 because the Court is granting Defendants’ request to preclude Harwood from

 making the explicit propensity argument that all of Gardner’s conduct stems from

 his character as sexist—Harwood will not be able to use the photo to say that it




                                            14
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20      PageID.2107    Page 15 of 24




 shows “everything about how Mark Gardner views women.” (ECF No. 35, MSJ

 Response, PgID 1692.)1

            3. Strip Club Evidence

       The second piece of specific evidence that Defendants seek to exclude is

 Harwood’s testimony that a female subordinate, Ashley Fisher, told her that

 Gardner and a few other NAB employees took her to a strip club after the 2014

 holiday party. (ECF No. 47, PgID 1915–17.) Relatedly, they also seek to prevent

 Harwood from testifying that an unidentified male executive told her that Gardner

 tried to get him to go to a strip club in Vegas. (Id. at PgID 1917.) They argue that

 this evidence is hearsay, and that it is substantially more prejudicial than it is

 probative under Rule 403. (Id. at PgID 1915–18.)

       Harwood concedes that her testimony regarding Fisher’s trip to the strip club

 is hearsay, but argues that there are non-hearsay means by which she could

 introduce this evidence. (ECF No. 50, PgID 2000.) She also argues that evidence

 regarding this trip is probative because it demonstrates that “Gardner felt it was




       1
        To prevent this propensity argument, the Court will not permit Plaintiff to
 show the photo during her opening statement and her closing argument.

                                            15
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20        PageID.2108     Page 16 of 24




 appropriate to take subordinate female employees to a business which by its nature

 is sexually demeaning and objectifies women.” (Id.)

       It is therefore undisputed that Harwood cannot testify as to what Fisher told

 her regarding the visit to the strip club under the rule against hearsay. Fed. R. Evid.

 802. The Court also finds that Harwood’s testimony about Gardner trying to get

 the male executive to go to a strip club with him in Vegas is inadmissible hearsay.

       If Harwood offers non-hearsay evidence of this incident, it is not

 inadmissible under Rule 403—as explained above, all incidents of inappropriate

 sexual behavior directed toward women within the workplace are probative, so

 long as the plaintiff was sufficiently aware of it for it to contribute to her

 “perception of a hostile work environment.” Wanchik, 6 F.App’x at 262. Although

 this incident was farther removed from the work environment than the photo,

 because it was after the employer-funded holiday party rather than during it, which

 reduces its probative value, that value is still not substantially outweighed by the

 danger of unfair prejudice. The fact that Gardner went to a strip club with a female

 subordinate does cast him a poor light, but given the fact that the central

 allegations in this case are that Gardner treated Harwood poorly because she is a

 woman, this fact does not add “an emotional element that was otherwise lacking in


                                              16
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20        PageID.2109    Page 17 of 24




 this case,” and thereby suggest a decision on an improper basis. Cf. Runyon, 149

 F.3d. at 515 (introduction of additional evidence of racism would not increase

 danger of unfair prejudice where racism was already central issue).

            4. April 2014 Trade Show

       The third specific category of evidence that Defendants ask to exclude is

 testimony relating to an NAB event at a trade show in Las Vegas, where Gardner

 hired female presenters, who Harwood described as scantily-clad models, to

 promote an NAB product. (ECF No. 47, PgID 1918–20.) They argue first, under

 the rule against hearsay, that Harwood may not testify that some of NAB’s clients

 left the event early and told Harwood that it was because the attire of the presenters

 violated their company code of conduct. (Id. at PgID 1918–19.) Defendants then

 argue that Harwood should be precluded from testifying that she saw a presenter

 bare her breasts at the event under Rule 403, and, in fact, they argue that any

 testimony relating to the hiring of presenters should be excluded under Rule 403.

 (Id. at PgID 1919–20.)

       Harwood does not address Defendants’ hearsay argument, which the Court

 construes as a concession that her testimony about the statements of the clients

 who left early is inadmissible hearsay. Therefore, Harwood is barred from offering


                                              17
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20        PageID.2110    Page 18 of 24




 the clients’ statements for the truth of the matter asserted—that they left the event

 because the presenters’ outfits violated the company code of conduct.

       Defendants’ Rule 403 arguments are less persuasive. First, the allegation

 that Gardner hired the presenters to wear skimpy outfits to promote the NAB

 product is one of the incidents that Harwood identifies as contributing to her

 perception of NAB as having a sexually-hostile work environment, and it is

 therefore it is probative on the factual questions of whether Harwood perceived the

 environment as hostile and whether the environment was objectively hostile. Cf.

 Wanchik, 6 F.App’x at 262. The fact that this incident was “isolated” and “remote

 in time” may make it more likely that a jury will find that the harassment was not

 sufficiently severe and pervasive to render the workplace hostile, but it does not, as

 Defendants argue, mean that the probative value of the incident itself is

 diminished. (ECF No. 47, PgID 1919–20.) Further, although there is some risk that

 evidence of this event might cause jurors to make the impermissible propensity

 inference, that risk does not substantially outweigh the probative value of evidence

 that Gardner hired inappropriately-dressed women to represent NAB at an NAB-

 sponsored event.




                                              18
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20        PageID.2111     Page 19 of 24




       Second, although Gardner did not witness the presenter baring her breasts at

 the event, much less encourage or condone her alleged actions, Harwood’s

 testimony that a presenter did, in fact, bare her breasts at the event, is sufficiently

 probative to avoid exclusion under Rule 403. The parties dispute whether the

 presenters were dressed inappropriately and whether the presenters were similar to

 the type of presenters commonly hired to work trade events. (Compare ECF No.

 47, PgID 1919 (describing presenters as “contracted talent” similar to the type of

 “talent” commonly seen at the International Auto Show), with ECF No. 50, PgID

 2001 (describing presenters as “models” selected from a catalog, wearing outfits

 that exposed their breasts).) Harwood’s account of how at least one of the

 presenters behaved at the event gives the jury additional context in determining

 whose description of the presenters to credit. The risk of unfair prejudice—that a

 jury would hold Gardner and NAB responsible for the presenter’s behavior—can

 be minimized by testimony that Gardner was not present when the behavior

 occurred and did not condone it, so the evidence need not be excluded to prevent

 undue prejudice. Cf. Runyon, 149 F.3d at 515 (suggesting that presentation of

 contrary evidence is better antidote to shaky evidence than wholesale exclusion).




                                              19
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20     PageID.2112   Page 20 of 24




            5. Rock Formation Comment

       The fourth specific piece of evidence that Defendants urge the Court to

 exclude is evidence that NAB employee Adam McDonald, who is Gardner’s

 cousin and was Harwood’s subordinate, commented that a rock formation in a

 wine cave resembled a clitoris while attending an excursion during an NAB

 executive off-site trip. (ECF No. 47, PgID 1920–21.) They argue, on the one side

 of the balance, that this comment lacks probative value because it was made by a

 subordinate away from the workplace. (Id. at PgID 1920 (citing Duggins ex rel.

 Duggins v. Steak’N Shake, Inc., 3 F. App’x 302, 311 (6th Cir. 2001).) On the other

 side of the balance, they argue that Harwood will use the comment to further her

 propensity argument and that she will use the fact that McDonald is Gardner’s

 cousin to impute the comment to Gardner. (Id. at PgID 1920–21.)

       Defendants’ Rule 403 balancing is, once again, off. First, this comment is

 easily distinguishable from the incident in Duggins, which “occurred at a private

 party after working hours given by an hourly employee who did not even work at

 the same restaurant as [the] [p]laintiff, with no member of management present.” 3

 F. App’x at 311. In that case, the Sixth Circuit found that the incident could not

 form the basis of a hostile environment claim because it was outside of the work


                                           20
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20        PageID.2113    Page 21 of 24




 environment, after work hours, and perpetrated by a non-supervisory employee.

 Here, the fact that McDonald did not supervise Harwood does not mean that his

 comment, which occurred on a work-sponsored trip at an outing arranged for NAB

 employees, cannot be a circumstance that must be taken into account in a hostile

 environment claim, which is evaluated using a totality-of-the-circumstances test.

 Williams, 187 F.3d at 562. So, the probative value of this comment is much greater

 than the value Defendants assign it in their Rule 403 balancing. And, the danger of

 unfair prejudice is less pronounced than Defendants claim. This comment, while

 inappropriate, is unlikely to trigger an emotional reaction in jurors or cause them to

 confuse the issues. Therefore, the comment itself will not be barred from trial.

       The Court agrees with Defendants, however, that the fact that McDonald is

 Gardner’s cousin has very little probative value in the context of this incident, and

 that there is some risk that the familial connection could cause jurors to attribute

 the comment to Gardner himself. (ECF No. 47, PgID 1920–21.) Given the minimal

 probative value of establishing that Gardner’s cousin made the comment and the

 comparatively greater risk of unfair prejudice, Harwood may not identify the

 speaker as Gardner’s cousin. She may, however, produce evidence that Gardner’s




                                              21
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20      PageID.2114    Page 22 of 24




 cousin worked at NAB for the purpose of showing that the practice of hiring

 relatives was not uncommon at NAB. (See ECF No. 50, PgID 2002.)

             6. Topless Beach Patron

         The fifth specific piece of evidence that Defendants ask to exclude is

 Harwood’s testimony that, while NAB executives were spending time in the pool

 during a different NAB executive off-site in St. Maartens, several of her male co-

 workers, including Gardner, made an effort to observe a topless yoga instructor

 that walked by on her way to the beach and made inappropriate comments, such as

 expressing a wish that she was running. (ECF No. 47, PgID 1921–22.) Defendants

 make the same argument, citing Duggins, that “after-hours, off-site comments

 made by Harwood’s co-workers would not support a harassment claim,” so the

 probative value of the comments are minimal and the prejudicial value is high

 because it risks the jury “unfairly punish[ing] Gardner and NAB merely because

 St. Maartens has different cultural standards than jurors are likely accustomed to.”

 (Id.)

         This argument is incorrect for the same reasons as Defendants’ argument

 regarding McDonald’s comment is wrong. The probative value of the evidence is

 more than minimal because this incident occurred during an NAB-sponsored trip


                                            22
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20      PageID.2115    Page 23 of 24




 and involved a group of NAB employees, so it is not the kind of after-work, private

 event that was found to be outside the work environment in Duggins. 3 F. App’x at

 311. Further, this evidence is probative because it involves NAB employees

 behaving, on a work trip, in a way that a jury could find inappropriate, even though

 Defendants argue that the behavior was merely “juvenile.” Once again, this is a

 relevant piece of the hostile environment puzzle, so Harwood has a right to present

 this evidence as part of her case. Finally, the risk of jury confusion or unfair

 prejudice is minimal—the fact that it is culturally appropriate for women to go

 topless at beaches in St. Maartens does not change the standard of appropriate

 behavior at an employer-sponsored retreat.

            7. Gardner’s Relationship with Female Vendor

       Harwood does not contest Defendants’ final argument, so she is barred from

 offering testimony implying that Gardner had an extramarital affair with an NAB

 vendor. (ECF No. 50, PgID 2003.)

                                       CONCLUSION

       For those reasons, the Court denies, in part, and grants, in part, Defendants’

 Motions in Limine. (ECF Nos. 46 & 47.) Harwood may not make the following

 arguments or introduce the following evidence:


                                              23
Case 2:18-cv-12567-PDB-EAS ECF No. 55 filed 08/31/20    PageID.2116    Page 24 of 24




           Harwood may not argue that her termination, or any other materially
            adverse employment action, was the result of her gender;

           Harwood may not make the explicit propensity argument that
            Gardner’s conduct, such as excluding her from business meetings,
            was based on sex because Gardner was acting in accordance with his
            character as a sexist;

           Harwood may not identify the speaker of the comment about the rock
            formation as Gardner’s cousin; and

           Harwood may not offer any of the following hearsay testimony:

                o That Ashley Fisher told her that Gardner and other NAB
                  employees took her to a strip club after the 2014 Holiday Party;

                o That an unidentified male executive told her that Gardner tried
                  to get him to go to a strip club in Vegas; and

                o That certain clients told her that the left the April 2014 NAB
                  event at the trade show in Las Vegas early because the
                  presenters’ outfits violated the company code of conduct.

 IT IS SO ORDERED.



 Dated: August 31, 2020                     s/Paul D. Borman
                                            Paul D. Borman
                                            United States District Judge




                                           24
